          Case 3:19-cv-00227-LPR Document 2 Filed 08/16/19 Page 1 of 11




         IN THE CIRCUIT COURT OF ARKANSAS FOR LAWRENCE COUNTY
                              CIVIL DIVISION


ALFRED MARSHALL

v.
                                               ~JUN ~8 20.Am~
                                                     ,o:x
                                                     1
                                                                        ~~   PLAINTIFF

                                                                             No.C~J()J'f-V'l
                                            ~ ~         Circuit Clerk
SIGMA LOGISTICS, INC. and                       Lawrence Co .• AR
KA WAND WILLIAMS                                                             DEFENDANTS


                               COMPLAINT FOR DAMAGES


        COMES NOW the Plaintiff Alfred Marshall, by and through undersigned attorney and

hereby files this Complaint for Damages against Defendants Sigma Logistics, Inc. and Kawand

Williams, and would show the Court as follows:

                                             PARTIES

     1. Plaintiff Alfred Marshall (hereafter "Mr. Marshall or Plaintiff') is an adult resident of

Jonesboro, Clayton County, Georgia.

     2. Upon information and belief, Defendant Sigma Logistics, Inc. (hereafter "Defendant

Sigma"), is a foreign for profit corporation in Aliceville, Alabama and who regularly does

business in the state of Arkansas, whose principal address is 4525 Warshaw Road #85,

Aliceville, Alabama 35442, and can be served with process through its registered agent Tarrence

Houston, 55 Chamisa Road, Suite B, Covington, Georgia 30016.

     3. Upon information and belief, Defendant Kawand Williams (hereafter "Defendant

Williams") is an adult resident citizen of Gainesville, Sumter County, Alabama and can be

served with process at 72 Williams Road, Apt. #16D, Gainesville, Alabama 35464.




                                                                                         EXHIBIT 1
                                                 1
          Case 3:19-cv-00227-LPR Document 2 Filed 08/16/19 Page 2 of 11




   4. Plaintiff's cause of action arises in tort, as a result of injuries sustained due to the

negligent operation of a commercial vehicle driven by Defendant Williams in Lawrence County,

Arkansas on or about May 23, 2018.

                              JURISDICTION AND VENUE

   5. Venue is properly situated in Lawrence County pursuant to ARK. CODE ANN. I 6-60-

112(a), as the injuries sustained by Plaintiff occurred in Lawrence County, Arkansas.

   6. This Court has subject matter jurisdiction over the causes of action pled herein.

   7. All events which form the basis of this Complaint for Damages are based in tort and

occurred in Lawrence County, Arkansas.

   8. Defendant Sigma was properly served with process.

   9. Defendant Williams was properly served with process.

                                           FACTS

    10. On or about May 23, 2018, Defendant Williams was operating a 2015 Volvo I 8-wheeler,

while in the course and scope of his employment with Defendant Sigma, and was traveling

southbound on US Highway 63 in Lawrence County, Arkansas.

    11. Mr. Marshall was a passenger in the commercial vehicle with Defendant Williams, and

was in the course and scope of his employment with Defendant Sigma.

    12. The 2015 Volvo was licensed and registered to Defendant Sigma.

    13. Defendant Williams left the roadway causing the 18-wheeler to drive off of the road and

into a power line.

    14. Upon information and belief, Defendant Williams fell asleep while operating the

commercial vehicle causing the 18-wheeler to drive off of the road and into a power line.




                                                2
          Case 3:19-cv-00227-LPR Document 2 Filed 08/16/19 Page 3 of 11




   15. Alternatively, Defendant Williams was under the influence of a controlled substance

while operating a commercial vehicle.

    16. As a result of the impact, Mr. Marshall sustained serious, life threatening injuries and

damages, including but not limited to acute lumbar sprain/strain with associated myofascial pain;

left shoulder sprain/strain and contusion; left/right knee sprain/strain and contusion; left shoulder

sprain/strain and contusion; protruding discs in the lumbar spine and torn meniscus in the right

knee.

   17. At all times pertinent to this Complaint, Defendant Sigma was acting through their agent,

servant, employee and/or independent contractor, specifically, their employee, Defendant

Williams, and therefore, the Plaintiff relies on the doctrine ofRespondeat Superior.

   18. Defendant Sigma is the true owner(s) of the commercial vehicle that Defendant Williams

was operating at the time of the crash.

    19. Plaintiff pleads that Defendant Williams was operating the above referenced commercial

vehicle under Defendant Sigma's direct authority, consent and knowledge.

   20. There was nothing that the Plaintiff could have done to avoid or minimize the collision or

the damages resulting therefrom.

   21. The collision was foreseeable to Defendants Williams and Sigma and could have been

avoided had said Defendants acted in a safe and prudent manner as required by Arkansas law and

in accordance with the standards required of professional truck drivers and motor carriers.

   22. At the time of the subject crash, Defendant Williams had a duty to drive in conformance

with the Federal Motor Carrier Safety Regulations and Arkansas law as well as the industry and

corporate standards and guidelines emanating from these safety regulations and Arkansas law,




                                                 3
          Case 3:19-cv-00227-LPR Document 2 Filed 08/16/19 Page 4 of 11




including, but not limited to, the Required Knowledge and Skills set forth in 49 CFR Sections

383.111 and 383.1 l 3 as well as the mandates of 49 CFR Sections 390-395.

                                               COUNTI
                                            NEGLIGENCE
                                          on Kawand Williams

   23. Plaintiff reincorporates paragraphs 1-22 as though set forth verbatim.

   24. Defendant Williams had a duty to operate his commercial vehicle in a safe and prudent

manner in accordance with his training as a professional commercial motor vehicle driver and so

as not to endanger the lives and welfare of the Plaintiff and the motoring public. This duty

included keeping a proper lookout, paying attention, keeping a safe distance from vehicles in

front and beside of him, and operating his commercial vehicle at a reasonable and prudent speed

in accordance with the conditions of the roadway and all traffic laws and regulations.

   25. As a professional truck driver, Defendant Williams also had a duty to operate his

commercial vehicle in accordance with the standards required of commercial vehicle drivers and

in accordance with the required skills and knowledge set forth in 49 CFR Sections 383.111 and

383.113; the mandates of 49 CFR Sections 390-395; and industry and corporate standards and

guidelines that emanate from these safety regulations.

   26. As a professional truck driver subject to the Federal Motor Carrier Safety Regylations,

Defendant Williams also had a duty not to operate any commercial motor vehicle while he has

any untreated sleep issues or sleep disorders.

   27. Defendant Williams breached those duties and is liable for his tortious acts and

omissions, which include, but are not limited to, the following:

       (a)     Failing to keep a lookout for vehicles and traffic ahead;
       (b)     Failing to perform a proper visual search;
       (c)     Failing to properly manage his space;
       (d)     Failing to drive at a safe and reasonable speed under the conditions;



                                                 4
             Case 3:19-cv-00227-LPR Document 2 Filed 08/16/19 Page 5 of 11




       (e)      Failing to drive defensively;
       (f)      Operating a commercial vehicle while distracted;
       (g)      Operating a commercial vehicle while fatigued;
       (h)      Operating a commercial vehicle while under the influence of a controlled
                substance;
       (i)      Failing to operate the commercial vehicle in a safe and prudent manner, thereby
                placing the lives and well-being of the public in general, Mr. Marshall, in grave
                danger;
       (j)      Failing to adhere to safe driving principles expected of professional drivers;
       (k)      Failing to operate the commercial vehicle in accordance with generally accepted
                safety principles for professional drivers and/or the commercial vehicle industry;
       (1)      Failing to operate the commercial vehicle in a safe and prudent manner in view of
                the conditions that existed at the time of the subject collision;
       (m)      Failing to test for sleep apnea and other sleep disorders after falling asleep at the
                wheel of a commercial motor vehicle;
       (n)      Otherwise failing to act reasonably and prudently as a professional driver should
                under the circumstances; and
       (o)      Such other specifications of negligence that shall be added by amendment or
                proven at trial.

   28. As a result of the foregoing breaches of duties, Plaintiff suffered injuries and damages to

be hereinafter set out with more particularity.

   29. Upon information and belief, Defendant Williams is guilty of violating one or more of

the following statutes of the State of Arkansas, each and every such statue being in full force and

effect at the time and place of the collision herein:

             a. A.C.A. §27-51-104. Careless and prohibited driving; and

             b. A.C.A. §27-50-308. Reckless driving.

   30. As a direct and proximate result of Defendant Williams' negligence, Plaintiff suffered

significant and serious injuries, including but not limited to acute lumbar sprain/strain with

associated myofascial pain; left shoulder sprain/strain and contusion; left/right knee sprain/strain

and contusion; left shoulder sprain/strain and contusion; protruding discs in the lumbar spine and

torn meniscus in the right knee.




                                                   5
          Case 3:19-cv-00227-LPR Document 2 Filed 08/16/19 Page 6 of 11




   31. Defendants Sigma Logistics and Williams had a duty to promulgate and enforce rules and

regulations to ensure its driver and vehicle was reasonably safe, and negligently failed to do so.

   32. As a direct and proximate result of the Defendants' negligence, Plaintiff suffered

significant and serious injuries, which would not have otherwise occurred.

   33. The above-referenced acts of negligence of the Defendants were the cause, in fact, and

proximate cause of the incident described in this Complaint, which resulted in the Plaintiffs

suffering significant physical and emotional injuries and damages including but not limited to .

acute lumbar sprain/strain with associated myofascial pain; left shoulder sprain/strain and

contusion; left/right knee sprain/strain and contusion; left shoulder sprain/strain and contusion;

protruding discs in the lumbar spine and torn meniscus in the right knee.

   34. At all times relevant, the commercial vehicle referenced above being operated by

Defendant Williams was being operated and used with the authority, consent and knowledge

and/or as an agent for Defendants Sigma, and/or for its use and benefit and/or as an agent for

said Defendant, for a business purpose. Thus, Sigma is liable to the Plaintiff for the negligence

and negligence per se of Defendant Williams pursuant to the principles of respondeat superior,

agency, and bailment.

                                            COUNT II
                            Respondeat Superior Against Defendant Sigma

   35. Plaintiff(s) incorporates herein by reference the allegations of Paragraphs 1-34 of this

Complaint as if each were fully set forth herein in their entity.

   36. At all times material hereto, Defendant Williams was acting within the course and scope

of his employment or agency with Defendant Sigma and was furthering the business interests of

Defendant Sigma.




                                                  6
          Case 3:19-cv-00227-LPR Document 2 Filed 08/16/19 Page 7 of 11




   37. Defendant Sigma is liable under the doctrine of respondeat superior and the rules of

agency for the tortious acts and omissions of their agents, employees, members, representatives,

servants, or contractors. These acts and omissions include, but are not limited to, the acts and

omissions committed by Defendant Williams on May 23, 2018, which are described above and

were committed within the course and scope of his agency or employment with Defendant

Sigma.

   38. As a result of the foregoing breaches of duties, Plaintiff suffered the losses and injuries

noted herein.

   39. Alone or in conjunction with the negligence of other Defendant(s), Defendants Williams

and Sigma's negligence proximately caused the injuries to Plaintiff including but not limited to

acute lumbar sprain/strain with associated myofascial pain; left shoulder sprain/strain and

contusion; left/right knee sprain/strain and contusion; left shoulder sprain/strain and contusion;

protruding discs in the lumbar spine and tom meniscus in the right knee.

   40. Defendant Sigma is liable to Plaintiff for all damages allowed by law for the injuries,

damages and losses sustained by the Plaintiff as a result of the negligence of Defendant Williams

and/or their own independent negligence.

                                             COUNTIII
                                            NEGLIGENCE
                                              on Sigma

   41. Plaintiff incorporates herein by reference the allegations of Paragraphs 1-40 of this

Complaint as if each were fully set forth herein in their entity.

   42. As an employer, Defendant Sigma is independently negligent in hiring, qualifying,

training, entrusting, supervising and retaining Defendant Williams in connection with his




                                                  7
             Case 3:19-cv-00227-LPR Document 2 Filed 08/16/19 Page 8 of 11




operation of a commercial vehicle and for otherwise failing to act as a reasonable and prudent

employer and motor carrier would under the same or similar circumstances.

   43, Defendant Sigma failed to ensure that their commercial and driver complied with federal

and state laws and regulations.

   44. Defendant Sigma failed to properly inspect, maintain, service, or repair the commercial

vehicle that Defendant Williams was operating.

   45. As an employer and motor carrier, Defendant Sigma had certain duties and

responsibilities as defined by the Federal Motor Carrier Safety Regulations, other federal law and

regulations, Arkansas law and industry standards including:

       (a)      The duty to properly qualify Defendant Williams;
       (b)      The duty to properly train Defendant Williams;
       (c)      The duty to properly inspect and maintain its vehicles;
       (d)      The duty to make sure its employees are medically able to operate commercial
                vehicles;
       (e)      The duty to prevent its employees from operating a commercial vehicle while
                they have any untreated sleep conditions or disorders; and
       (f)      The duty to otherwise establish and implement necessary management controls
                and systems for the safe operation of its commercial vehicle.

   46. Defendant Sigma was independently negligent in failing to meet their duties and

responsibilities under the Federal Motor Carrier Safety Regulations, other federal law and

regulations, Arkansas law and industry standards.

   47. As a result of the foregoing breeches of duties, Plaintiff suffered the losses and injuries

noted herein.

   48. Alone or in conjunction with the negligence of the other Defendants, Defendant Sigma's

negligence proximately caused the injuries to Plaintiff.




                                                 8
          Case 3:19-cv-00227-LPR Document 2 Filed 08/16/19 Page 9 of 11




   49. Defendant Sigma is liable to the Plaintiff for all damages allowed by law for the injuries,

damages and losses sustained by the Plaintiff as a result of the negligence of Defendant Williams

and/or their own independent negligence.

                                 NEGLIGENT ENTRUSTMENT

   50. Upon information and belief, Defendant Sigma furnished and/or gave permission to

Defendant Williams to use the commercial vehicle described above and thus were negligent in

entrusting the operation of said commercial vehicle, believed to be owned by Defendant Sigma,

which was the direct and proximate cause of the damages to Plaintiff.

   51. At aJl times relevant, the commercial vehicle described above driven by Defendant

Williams was entrusted to him by Defendant Sigma, in spite of Defendant Williams'

incompetence to use it and Defendant Sigma's knowledge of his incompetence. Thus, Defendant

Sigma is liable to the Plaintiff for the negligent entrustment of the commercial vehicle to

Defendant Williams.

                                        NEGLIGENT HIRING

   52. Defendant Sigma negligently hired, retained, and/or was negligent in its supervision of

Defendant Williams in the course and scope of his duties as an agent/employee of said

Defendant.

   53. That Defendant Sigma's hiring practices fall below the applicable standard of care, and

result in a breach of duty to the other drivers on the road by putting untrained and unqualified

drivers behind the wheel of their vehicle.

                                     NEGLIGENT SUPERVISION

   54. That Defendant Sigma failed to adequately supervise and train its employees/agents, and

in particular Defendant Williams, which resulted in injury to Plaintiff.




                                                 9
        Case 3:19-cv-00227-LPR Document 2 Filed 08/16/19 Page 10 of 11




                                 COMPENSATORY DAMAGES

   55. Plaintiff reincorporates paragraphs 1-54 as though set forth verbatim.

   56. As a direct and proximate result of the negligence of Defendant Williams, Plaintiff

suffered the following injuries and damages:

              a. Severe and permanent injury, caused, precipitated and/or aggravated by the
                 wrongs complained herein;
              b. Great fright and shock;
              c. Great physical pain and suffering, both past and future;
              d. Great mental and emotional anguish, both past and future;
              e. Medical expenses, both past and future;
              f. Loss of earnings and earning capacity in the future; and
              g. The inability to enjoy the normal pleasures of life, both past and future.

                                      RELIEF SOUGHT

   WHEREFORE PREMISES CONSIDERED, Plaintiff respectfully prays:

   1. That Plaintiff be awarded the present cash value of any medical care and treatment that

   Plaintiff has undergone, or will have to undergo;

   2. That Plaintiff be awarded special damages for medical, hospital and doctors expenses

   incurred, and lost wages according to proof;

   3. That Plaintiff be awarded compensatory damages in an amount exceeding that necessary

   for diversity jurisdiction;

   4. That Plaintiff be awarded post-judgment interest as allowed by law;

   5. Such further relief as the Court may deem just and equitable.

                                  REQUEST FOR JURY TRIAL

       Plaintiff respectfully requests a jury trial pursuant to   ARK.   R. CIV. P. 38 on all issues.

                                               Respectfully submitted,

                                               MORGAN & MORGAN MEMPHIS, LLC




                                                  10
Case 3:19-cv-00227-LPR Document 2 Filed 08/16/19 Page 11 of 11




               ]]
